Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
One of the references supplied on the IDS submitted 27 December 2018 has been struck through; it is believed that the correct reference number (matching the inventor name) has been supplied on the appended references cited by the Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Yongsok Choi on 26 January 2021.

The application has been amended as follows: 
Claim 1, line 3 has been amended as such --a plurality of carts moving on a track…--.
Claim 1, line 10 has been amended as such --identify a plant on a selected one of the carts;--.
Claim 1, line 14 has been amended: --dioxide sensor located on the selected cart;--.
Claim 2 has been canceled. 


Claim 5, line 2 has been amended: --…in one or more of the carts…--.
Claim 11, line 7 has been amended: --identify a plant in a selected cart of a plurality of carts moving on a track…--.
Claim 11, line 12 has been amended: --dioxide sensor located on the selected cart;--.
Claim 14, line 4 has been amended: --…in one or more of the carts; and--.
Claim 17, line 3 has been amended: --…a plant in a selected cart of a plurality of carts moving on…--
Claim 17, line 9 has been amended: --…dioxide sensor located on the selected cart;--.
The abstract has been amended: --A molecular air control system 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of claimed features found in each independent claim, especially requiring that a carbon dioxide sensor provided on a cart provides the current carbon dioxide concentration, and the system further compares that concentration with a recipe and determines the output flow of carbon dioxide to correct the level of carbon dioxide provided to the plants on the cart.
Ruthner (US 4,356,664) and Ruthner (US 4,255,897)
Suntych (US 2014/0250778) discloses a photon modulation unit with a sensor mounted to each plant pot (Fig. 6). However, Suntych is silent to the manipulation of gases supplied to each of the plants; these sensors are to measure the amount and frequency of light supplied.
Setlur (US 2013/0008228), Ascherman (US 2016/0100531), and Abbott (US 2015/0089866) each discloses a device which measures carbon dioxide concentration and compares it to a profile to determine the amount of gas to supplement to the plant. However, each of the three references is silent to the movement of the plants, and a sensor mounted to the cart to provide feedback from the plants held within the cart.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        



/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642